.




             OFFICE   OF THE AlTORNEY   GENERAL   OF TEXAS
                                 AUSTIN




    fbn. I?.,L. 'Xmhburn
    County Auditor
    tSOustan, Texas




                                 the 12 h nisttlst ?X%rt~      I?arrla
                                  CO WP *y entitled to ap~kcdl by the
                                 Co&yJqidiWr      or 3arrfa'Wounty
                                 s&imytha.DiY&trict Judge has rooent-
                                                         I.
      oclnlon. CM ado?tod'33 tha lmsls of xv re~st.
      &a q&ion    is t&mmi:.-ed to you ror ivhot&ar
      valua it :;rtytisve lx a;ieistlq you to tech 8
      corroat conclusion on the qwirtioa ::rwswntwd.

           "I i4lll very mmh a~;reclote an warlp nsin-
      ion, hy wkiafi I say be guided in ootlw. upon
      theea olai;U.*~

          The tacte stetwd'ln thw opin!on of ?S. i;rae.itA. %n;aipp
to which you rarer and whiah la dated danuarp L9, 1944, are ad
tollow8r

            YA tbe~ 5th day .af Janyry, i944, ths
      !ion. Xennath ?:of31llasabmlt~sd to. the Son.
      Coke Stavenson, Goowrnor of Taxes, his
      rwai(zrratlonGS 3ud#ya of the 127th district
      Court., 1;e understend thst the Governor no-
      aspted the reaQsatfon by letter dated
      Ja.nuary 12th 6na that oopy of hia latter
      rss~~flUvd with the Searotary of State; t-m4
      that the Covernor has publicly indiosted
      that he mill cat sot to 5qoint a suoo+aaor
      to Judge f3ixzslle. Ynder the5e~clro~5tsncea,
      the  queatlon  aristm 6s to whotber or nok’ths
      rosi&Aatian   wi.li 0Qarut.e to oeuate ttla
      ap?olat.mnt oi fhq ~fflclslshorthand re-
      porter,
                                           Y
            "Ye undarstmci turther that dudm .LoColla
      ep,pol.ntcd xr.   3ooeathal   otfl&l   ccurt   regtrtar
      ln a000E9noe with t20 ~r3flslohs.ot Art. 23El.
      l?.c.s. 1925. Y? has %5kon no sotion to
      tedtr)     thst appointmat, *ml siccw tbe mu
      irpiatiaa of the Judp.e, the reportur ;Iaas   WA-
      tinuoci to i-erform suoi~ ssrvioes    as my be re-
      raquired. xo spaoisl. judge has been mleated,
      SAU et this writin&,    'ii@ uridsrstmd  that A0
      othrs Jud&s ha8 been asaiepsd to ;~erfom any
      duties oonne+ed wfth the 127th uiotriot \=ourt.*

           In tke case nf Fstnr Count- ,VS. Cazlcry, I.72 A.28 (26)
702  wherein a court resortrtr reoovered Juu@xmt on a aieiz lOr
&ry,     tile court hid udwr cork3ld.eratlon3 ;~uwstion sitiiler to
thnt asker! by you whihloh -MS k-3awd upon the following Tacta:
1700. Iii L. 'Cashburn, p. 2

    -
              VI!Ton. Lvmett  ?. 3ohnson, non deoeasad,
        -;al;~;ra    or the 57th Xstricc  court on ?.‘ay
                , ct khfch tlae, sotine by authority
        or 4%. x2.? 0r the i-mised    2itri1. .atrit88 cs
        tha ‘iatateor -,exaB, he moppointed    mumy L.
        razlsy Ofrlclol jhortlhand ireporter Car said
        57th Mstriot ';wrC. &nry L. Gazley than
        took the onth 0r ofrlae preaoribed by hrt.
        2222, R&.3., snd in every respeot fully
        qunliilad es suoLl ~fflolal ;hortband iiaposter,
        and he8 oontinued to sot aa auoh reporter up
        to and lmludinu the presenttile.        Ho was
        apOolntod to aerv~ duriryr t&e pla~sura Cr the
        Court ad IS FWldod     By said Art. Z21.      iU+
        ixq Yny, 1942, Jud@ Johnson snavisrsd the oall
        of hls oountry and was cotissloaod      e Pirat
        Liautan8nt in the Amy Air Co$'pa of the United
        Yt&3tOS. On Ootober 1, 1342, iiu&e Johnson loat
        hia lli'o in an Arrqp traaaport ~,xaeb.~

              The oonrt oiilrmad said      jwl@mnt        alldh&d   aa follows:

             “The om and only qumtlon here presented
        Ia, dld the death of Judp,e Johnson tetinata
        cs~rl~ay*s mm   or of rice EB   &uah   bportsr?       Y.B
        have oonoluded that it.did not.      It la ai~pifloent             :i
        that Art. .2%1. supra, provides that the X6-
        porter shsll be rtpr,ofntsdby the *Judge* but
        ehslL ser?a durlq the pleasure of the 'Court'.
        Tha *JuCww may sot tts a judne in oaoation, ~ln
        ohsmbers, or at :ay and all glnaes, but be aan
        oalg dot as a oourt wb& ha is in his oourt
        rocm and while the court la qen .and in Sem3loa.
        ::hen ,Tudeo Johnson last hi8 Jeoth .*.e03eaa to
        be the Juaqe of tl?e Sth     .istrlat Court, but
        the Court continued to exist :md will oonttnub
        to exist utiess.and until it is aballshsQ by
        on sot oi the Loglal~ttax.      3 Oatobtw 1, 1342,
        SudiTe Rob&% :-:. 3. Torrell  naa  sotin(: a0 ;pe-
        clel~JuQ~o OS the 5'itb Xstrlot Court, but se-
        Cusod 31 act fwth.tr a5 auoh :p3oia31 3udp3 artor
        ha ~33   :~r~r753ci 0r the n08th   ai   Judge     Johwua.
'Ifon.D. L. ,:aahburn, p. 4



       ifOwWSr, 5avorol 3lstriot Judge8 of this ::tata
     - were desi~mtod by :icn. ::.:I.YoCrory, Irctald-
       ing Judpe or the i'ourth dd~inlstratloe Judl-
       olel~~iatrlot, to hold court in the Blth “la-
       triot L'ourt, sad such judpss did hold oourt
       and tranaeot a fixoat deal of buel&aes in said
       oourt.

               Y'hum can be 'no quaetlon but that Gazley
          waa ep;,olnted Zor a tern of nt least two years
          ualeas sooner dlooharped by the Court. 2s we8
          never disohargcd by sny judqa presiding   in ihs
          57th District coq-t  ami, therOrOres  it ~8s thaw
          pleosurc? 02 the Yourt to have him serve ror the
          zumths of Ootober, hovezabcr and Daoamber, lG42.v

            Tn &lnions Nos. O-i?976 and 0-297&-A, this &part-
Bent consldorsd a similar questlou under recta aozaawhat dlf-
terant rrox those statsit by .pou, as wall as those o~4nsidarad
ln We !?.axar  County-Caslay aaae, and hU.d that the alai31 ior
nalerg thereirr discussed should not be-,'approved. These opin-
ions, bowerer, 1yere orclttan ;3rlor to the kU.a~   in the Paxar
County-Caaley   0888, 3m it is ocr opinion   that the rulaa oi
law amiounood In naid case are oontrollinp;. you are advised,
thfm3rom, that the olalms for aelary     or the orrlolal oourt
raDortar'or the 127th District Court of E%~rirr County should
be approved and paid until suah tlms   as his sarvlaes are la-
tally dismnsad  with.  Ogr oyinlons  Us.  04376 and.O-2976-A
sre hereby overruled insofar RS they era in conflict herewith.

               :;B desire to express
                                our epprcolatio~ or your s&d-
Sng to us the       oplnian     bou by Zr. &-neat A. Snlppa
                                 rendered
and we herewith return said opinion  to YOU. Tim will note
t&at we e@ee with the- oonclusion raaohad ty him, end we are
always glad to have and oonalder opin&ans ot othsrse
              Trustirq,   thst     this     satlsfsotorily   answers y&3-   in-
c,uiry,    He are